DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered. Claims 1-13 are currently pending in the application. Claims 5-10 and 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-4, 11 and 12 are considered.
Response to Arguments
The first set of rejections in the previous Office action dated 12/10/2021 has been withdrawn in light of the amendment to independent claims 1 and 12.
In response to the second set of rejections in the previous Office action, Applicant amends independent claims 1 and 12 and provides on pages 7-8 of the amendment an argument which has been fully considered, but it is not persuasive because Kawamura, specifically ¶ 54, further teaches a threshold correcting unit 51 of the processor setting a pressure/corrected threshold that differs, in at least two steps, depending on the contact area size, e.g., (i) a pressure threshold set to be a reference threshold when the contact area size is smaller than the certain value and (ii) a pressure threshold set to be a corrected threshold when the contact area size is equal to or greater than the certain value.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the 
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling et al. (US 7,834,855 B2; hereinafter Hotelling) in view of Kawamura (US 2015/0002479 A1.) 
As per claims 1 and 12, Hotelling discloses an information processing apparatus and an associated input control method thereof (see at least any of Figs. 2-6 and 12; Col. 10:1-4,) the apparatus comprising:
a physical keyboard (222) including a plurality of keys and a touchpad (see at least any of Figs. 2-6 and 12,) the touchpad including sensors that detect a contact  touch and a contact area size on an operation surface of the touchpad (see at least any of Figs. 4-6, 11; Col. 4:37-52, Col. 11:1-24, disclosing the touchpad comprising the element 224 including sensors that detect a contact ;)
a memory that stores instructions (see at least Fig. 10; Col. 9: 51-56, disclosing a memory 304 storing instructions;) and
a processor, coupled to the memory and the touchpad, that executes the instructions to (see at least Fig. 10; Col. 9: 51-56, disclosing a processor 302, coupled to the memory 304 and the touchpad 224, that executes the instructions to perform various methods):
 	receive, from the touchpad, the detected contact area size on the operation surface of the touchpad (see at least Col. 10:31-47; Col. 11:1-24, disclosing to receive, from the touchpad, the detected size of the contact patch, i.e., the detected contact area size, on the operation surface of the touchpad;) and
 	determine an input operation as a predetermined input operation based on at least the location of the contact touch/patch and the contact area size (see at least Fig. 11; Col. 11:1-24, disclosing to determine an input operation as a predetermined input operation based on at least the location and the size of the contact patch as the contact area size,)
wherein the touchpad is disposed adjacent to the plurality of keys such that during operation of the keyboard, a user's palms rest adjacent to or on top of the touchpad (see at least Figs. 2 and 4; Col. 5:50-65, discussing the touchpad disposed adjacent to the plurality of keys such that during operation of the keyboard 222, a user's palms rest adjacent to or on top of the touchpad.)
Accordingly, Hotelling discloses all limitations of these claims except for limitations associated with a contact pressure and a pressure threshold, as claimed.

However, in the same field of endeavor, Kawamura discloses an information processing apparatus (10) and an associated input control method thereof (see at least Figs. 4-5,) the apparatus comprising:
a touchpad including sensors that detect a contact pressure and a contact area size on an operation surface of the touchpad (see at least Figs. 4, 6; ¶ 17, 20, 40:4-7, disclosing a touchpad 11/101 including sensors that detect a contact pressure and a contact area size on an operation surface of the touch panel unit 11;)
see at least Fig. 6; ¶ 63, disclosing various memory 104 storing instructions;) and
a processor, coupled to the memory and the touchpad, and executing the instructions (see at least Figs. 1, 4, 6; ¶ [63, disclosing a processor comprising elements [12-15/ 12, 13, 51, 52/ 102, 103], coupled to the memory and the touch panel, and executing the instructions) to:
 	receive, from the touchpad, the detected contact pressure on the operation surface of a touchpad (see at least Fig. 4; ¶ 20; ¶ 40:4-7, disclosing a press pressure detecting unit 13 of the processor receiving, from the touch panel, the detected contact pressure on the operation surface of the touch panel;)
 	receive, from the touchpad, the detected contact area size on the operation surface of the touchpad (see at least Fig. 4; ¶ 18, disclosing a touch region detecting unit 12 of the processor receiving, from the touch panel, the detected contact area size on the operation surface of the touch panel unit 11;)
  	set a pressure threshold that differs, in one or more steps, depending on the contact area size on the operation surface of the touchpad (see at least Figs. 4 and step S201 of Fig. 5; ¶ 54, disclosing a threshold correcting unit 51 of the processor setting a pressure/corrected threshold that differs, in at least two steps, depending on the contact area size on the operation surface of the touch panel unit, e.g., (i) a pressure threshold set to be a reference threshold when the contact area size is smaller than the certain value and (ii) a pressure threshold set to be a corrected threshold when the contact area size is equal to or greater than the certain value;) and 
 	determine an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is greater than or equal to the pressure threshold (see at least Fig. 4 and steps S202-S204 of Fig. 5; ¶¶ 45-46, disclosing the process control unit 52 of the processor determining an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touch panel is greater than or equal to the pressure/corrected threshold.)

Hotelling, as discussed above, discloses the touchpad including sensors that detect a contact touch and a contact area on an operation surface of the touchpad, but does not explicitly disclose a contact pressure, as claimed. Kawamura, as discussed above, discloses such touchpad see at least ¶ 34 or 50.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Hotelling touchpad to include sensor(s) detecting a contact pressure and provide instructions associated with the contact pressure, in view of the above teaching in the Kawamura reference, to improve the above modified apparatus of the Hotelling reference for the predictable result of reducing the frequency of the erroneous operation by the user. Accordingly, the above modified Hotelling obviously renders all limitations of these claims.

As per claim 2, the above modified Hotelling obviously renders the processor setting the pressure threshold to be higher in a case where the contact area size on the operation surface is greater than or equal to a predetermined area threshold than in a case where the contact area size is less than the area threshold (see Kawamura at least ¶ 43; ¶ 54, disclosing the processor setting the pressure/corrected threshold to be higher in a case where the contact area size made by the pad of a finger contacts on the operation surface of the touch panel is equal to or greater than a certain value, as a predetermined area threshold, than in a case where the contact area size made by the tip of a finger contacts on the operation surface of the touch panel is smaller than the certain value, as the area threshold.)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of Kawamura and Park et al. (US 2010/0103127 A1; hereinafter Park.) 
As per claim 3, the above modified Hotelling obviously renders the processor setting the pressure threshold that differs depend on the contact area on the operation surface of the touchpad and the processor virtually dividing the operation surface of the touchpad into a plurality of regions (see Hotelling at least any of Figs. 2-6, disclosing the processor virtually dividing the operation surface of the touchpad into a plurality of regions, e.g., regions [242, 244, 246].) Accordingly, the above modified Hotelling obviously renders all limitations of this claim, but is silent to “wherein the processor sets the pressure threshold for each of the plurality of regions,” as claimed.
Park discloses a related information processing apparatus comprising a touch pad, a pressure sensing device (see at least Fig. 38; ¶¶ 28-30, 290,) and a processor virtually dividing the operation surface of the touchpad into a plurality of regions and setting the pressure threshold for each of the plurality of regions, in according to a particular application (see at least Fig. 1; ¶ 79, disclosing a control unit 130 including a threshold setting unit virtually dividing the operation surface of the sensor unit 110 [as the claimed touch pad] into a multiple division regions; further Figs. 37-39 and the corresponding description, specifically at least ¶ 294 and ¶ 303 discussing the processor virtually dividing the operation surface of the touch pad into a plurality of division regions [[including at least a left upper region shown in Fig. 38(I), a middle upper region shown in Fig. 38(II), a right upper region shown in Fig. 38(III), and a right lower region shown in Fig. 38(IV)]], and setting the pressing reference pressure [[as the claimed pressure threshold]] for each of the four division regions to be different form each other, in according to a particular application, e.g., in a configuration for the right-handed application, the pressing reference pressure [[as the claimed pressure threshold]] of the left upper region is set to be higher than the pressing reference pressure of the right lower region; and in a configuration for the left-handed application, the pressing reference pressure [[as the claimed pressure threshold]] of the right upper region is set to be higher than the pressing reference pressure of the left lower region.)
The above modified Hotelling in view of Kawamura, as discussed above, obviously renders the processor setting the pressure threshold that differs depend on the contact area on the operation surface of the touchpad and virtually dividing the operation surface of the touchpad into a plurality of regions, but is silent to “the processor sets the pressure threshold for each of the plurality of regions” as claimed. Park discloses “the processor virtually dividing the operation surface of the touchpad into a plurality of regions and setting the pressure threshold for each of the plurality of regions”, in according to a particular application. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the above modified Hotelling processor to set the pressure threshold for each of the plurality of regions, in view of the teaching in the Park reference, to improve the above modified apparatus of the Hotelling reference for the predictable result of allowing more convenient to the user with a particular application (see at least ¶ 23.)

As per claim 4, the above modified Hotelling, as discussed in the rejection of claim 3, obviously renders the processor virtually dividing the operation surface of the touchpad into a plurality of regions/parts and setting the pressure threshold in, for a right-handed application, in the left upper region/part of the operation surface (as shown in Park Fig. 38(I)) to be higher than the pressure threshold in the right lower region/part of the operation surface (as shown in Park Fig. 38(I)). Moreover, to a certain extent in light of Park Figs. 38-39 and the corresponding description at ¶¶ 293-303 for a right-handed application, one of ordinary skill in the art would obviously recognize that the pressure threshold in a right lower region/part of the operation surface [[corresponding to the claimed end part of the operation surface]], which is closest to the trapeziometacarpal joint between the thumb and the palm, is set to be lowest. In other words, while Park or the above modified Hotelling in view of Park may not exemplify the particular central region of the operation surface in which the pressure threshold is set to be higher than the pressure threshold in the particular end part of the operation surface, as presently claimed; however, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have been found it obvious to utilize the above teaching of Park to further modify the processor of Hotelling in view of Park to set the pressure threshold in a central part of the operation surface to be higher than the pressure threshold in an end part of the operation surface, as desired as claimed, in according to a particular application.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of Kawamura and Hao et al. (US 2018/0348946 A1; hereinafter Hao.) 
As per claim 11, the above modified Hotelling, as discussed in the rejection of claim 1, discloses the processor determining an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is greater than or equal to the pressure threshold, but is silent to the predetermined input operation being a click operation, as claimed.
However, in the same field of endeavor, Hao discloses a related information processing apparatus (see at least Abstract, ¶ [0004] or ¶ [0081],) comprising:
a processor, coupled to the memory and the touchpad, that executes the instructions (see at least Fig. 5, ¶¶ 81-98, disclosing a processor of the apparatus comprising modules [501-503], coupled to the memory and the touch screen, and executing the instructions) to determine an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is greater than or equal to the pressure threshold (see at least Fig. 5; ¶ [0093], ¶ [0096], disclosing the generation module 502 further comprising a determination unit including a third generation unit and/or a fifth generation unit that determines an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is greater than or equal to the pressure threshold; also see step 306 of Fig. 3 or step 405 of Fig. 4, if necessary,) wherein the predetermined input operation is a click operation so as to provide a user a click operation (see at least ¶ [0021], ¶ [0098], disclosing the predetermined input operation being a click operation when the pressure value being a maximum pressure value exerted on the touch screen.)
The above modified Hotelling, as discussed above, discloses the processor determining an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is greater than or equal to the pressure threshold, but is silent to the predetermined input operation being a click operation, as claimed. Hao, as discussed above, discloses the predetermined input operation being a click operation so as to provide a user a click operation. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Hotelling reference to include the predetermined input operation being a click operation, in view of the teaching in the Hao reference, to improve the above modified apparatus of the Hotelling reference for the predictable result of providing a user a click operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626